In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2621 
SARA SAMPRA, 
                                                  Plaintiff‐Appellant, 

                                  v. 

UNITED STATES DEPARTMENT OF TRANSPORTATION, 
                                     Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 16‐CV‐4391 — Ronald A. Guzmán, Judge. 
                     ____________________ 

     ARGUED FEBRUARY 6, 2018 — DECIDED APRIL 24, 2018 
                 ____________________ 

    Before WOOD, Chief Judge, and KANNE and HAMILTON, Cir‐
cuit Judges. 
     HAMILTON, Circuit Judge. Sara Sampra sued her employer, 
the United States Department of Transportation, alleging that 
it  interfered  with  her  rights  under  the  Family  and  Medical 
Leave Act by reassigning her to a different position after she 
returned  from  childbirth  leave.  The  district  court  granted 
summary judgment for the defendant on the merits, finding 
that Sampra was offered essentially the same position upon 
2                                                        No. 17‐2621 

her  return  from  leave.  Sampra  has  appealed.  We  affirm, 
though on the different ground that Sampra’s lawsuit is time‐
barred. We do not reach the merits. Sampra failed to file her 
complaint  within  the  applicable  two‐year  statute  of  limita‐
tions.  The  more  forgiving  three‐year  statute  of  limitations 
does  not  apply  because  Sampra  failed  to  provide  evidence 
that the department willfully violated her FMLA rights.  
I. Factual and Procedural Background 
    From October 2009 to April 2014, Sampra was an electrical 
engineer with the Federal Aviation Administration, an agency 
within the Department of Transportation. Electrical engineers 
who are assigned to the field in the FAA’s Central Service Area 
typically  do  not  work  out  of  an  office;  they  are  assigned  to 
field  positions  at  airports  across  the  central  portion  of  the 
United States. The parties refer to these employees as “field 
engineers.”  
    Initially, Sampra was assigned to a field position at Mid‐
way Airport in Chicago. Her supervisor eventually assigned 
her  to  oversee  technical  support  services  contract  work  re‐
leases for the Chicago office. Overseeing these work releases 
involved submitting project requirements to an outside con‐
tractor, which in turn would report back to Sampra with its 
understanding of the project, cost estimates, and a timeframe 
for completion. Sampra would then review and authorize the 
project proposal. Managing the work releases required little 
to no field work, so in that role Sampra spent nearly all of her 
time in the office. She retained the same job title, though, and 
her job description continued to require up to 100% travel and 
field work.  
No. 17‐2621                                                          3

    Sampra’s FMLA leave began on January 6, 2014 and lasted 
until she was ready to return to work on March 10. While she 
was on leave, the supervisor who had given her the desk as‐
signment was transferred and a new supervisor, Matthew Si‐
bert,  took  over.  While  Sampra  was  still  on  leave,  Sibert  as‐
signed to himself the task of overseeing the work releases that 
Sampra had overseen. Sibert testified that he could perform 
in one hour per week the work that Sampra had been doing 
full‐time, that he believed that overseeing the work releases 
was not appropriate work for a full‐time field engineer, and 
that  he  had  never  assigned  a  field  engineer  working  under 
him to manage those work releases. 
    On  March  21,  2014,  shortly  after  Sampra’s  return,  Sibert 
initially  assigned  her  to  a  field  project  at  Chicago’s  O’Hare 
Airport. That project would have required Sampra to work on 
an aviation runway overnight, from 8:00 p.m. to 6:00 a.m. But 
Sampra  never  actually  worked  the  overnight  assignment  at 
O’Hare. For the first three weeks of the assignment, Sibert al‐
lowed  Sampra  to  work  regular  daytime  hours  so  that  she 
could secure necessary childcare. Before she would have had 
to  start  the  overnight  assignment  at  O’Hare,  Sampra  re‐
quested reassignment to the position of drafting coordinator. 
On April 11, Sibert notified Sampra that effective April 20 she 
would be transferred to the position of drafting coordinator. 
The drafting coordinator position is in a lower pay band than 
electrical  engineer,  but  Sampra  retained  her  electrical  engi‐
neer salary.  
    Sampra  filed  this  lawsuit  under  the  FMLA  on  April  18, 
2016, a little over two years after her assignment to work at 
O’Hare. In support of her claim, Sampra highlighted two key 
differences between her positions before and after her FMLA 
4                                                        No. 17‐2621 

leave. First, the location of her work changed from an office to 
an aviation runway that lacked access to a toilet, let alone a 
lactation room. Second, her shift changed from regular day‐
time hours to overnight hours. Claiming that her former su‐
pervisor had “set a precedent” by assigning her to oversee the 
work releases from the office, Sampra argued that she was en‐
titled to reinstatement to an equivalent assignment upon re‐
turn from FMLA leave. The district court granted summary 
judgment for the department on the merits. 
II. Analysis 
    We do not reach the merits of Sampra’s FMLA interference 
claim  because  the  undisputed  facts  show  that  her  claim  is 
barred by the statute of limitations. A plaintiff must bring an 
FMLA claim “not later than 2 years after the date of the last 
event constituting the alleged violation for which the action is 
brought.” 29 U.S.C. § 2617(c)(1); Barrett v. Illinois Dep’t of Cor‐
rections, 803 F.3d 893, 898 (7th Cir. 2015) (affirming summary 
judgment for employer based on FMLA statute of limitations). 
If the employer acted willfully, however, the statute of limita‐
tions  is  extended  to  three  years.  29  U.S.C.  § 2617(c)(2).  This 
unusual  statute  of  limitations  follows  the  model  of  the  Fair 
Labor Standards Act of 1938. See 29 U.S.C. § 255(a). 
    The FMLA statute of limitations clock begins to run from 
the  “last  event constituting  the  alleged violation.” 29  U.S.C. 
§ 2617(c)(1). The FMLA makes it unlawful for an employer to 
“interfere with, restrain, or deny the exercise of or the attempt 
to  exercise,  any  right  provided”  under  the  statute. 
§ 2615(a)(1). An employee who takes FMLA leave is entitled, 
upon return, to be restored to the position she previously held 
No. 17‐2621                                                           5

or to an equivalent position with equivalent employment ben‐
efits,  pay,  and  other  terms  and  conditions  of  employment. 
§ 2614(a)(1)(A), (B).  
    Sampra’s  lawsuit  is  untimely  because  she  filed  her  com‐
plaint on April 18, 2016, more than two years after the statute 
of  limitations  clock  began  running.  The  clock  started  on 
March  21,  2014  when  Sampra’s  supervisor  assigned  her  to 
work  in  the  field  at  O’Hare—the  assignment  that  Sampra 
claims  violated  her  FMLA  rights.  That  assignment  is  analo‐
gous to the denial of FMLA leave that started the clock in Bar‐
rett. 803 F.3d at 897 (identifying denial of leave request as “the 
last  event  constituting  the  claim”);  see  also  Crugher  v.  Pre‐
lesnik, 761 F.3d 610, 614 (6th Cir. 2014) (clock started running 
on FMLA retaliation claim on date of employee’s termination); 
Reed  v.  Lear  Corp.,  556 F.3d  674,  682  (8th  Cir.  2009)  (clock 
started running on FMLA interference claim when employer 
gave employee second letter denying FMLA leave rather than 
later  date  of  termination);  Rutherford  v.  Peoria  Public  Schools 
Dist. 150, 228 F. Supp. 3d 843, 852–53, 853 n.10 (C.D. Ill. 2017) 
(clock started running on FMLA interference claim when em‐
ployer notified employee that employee had abandoned his 
job and employer did not intend to reinstate him), citing and 
distinguishing  Barrett,  803  F.3d  at  897;  Deka  v.  Countryside 
Ass’n for People With Disabilities, Inc., 140 F. Supp. 3d 698, 705 
(N.D. Ill. 2015) (clock started running on FMLA interference 
and  retaliation  claims  on  date  of  employee’s  termination); 
Ryan v. Pace Suburban Bus Div. of Regional Transp. Auth., 837 F. 
Supp. 2d 834, 837 (N.D. Ill. 2011) (same). Sampra does not con‐
test the department’s contention that the statute of limitations 
6                                                                 No. 17‐2621 

began running on March 21, 2014 (as opposed to, say, the ef‐
fective  date  of  the  most  onerous  aspects  of  the  new  assign‐
ment to the overnight schedule).1 
    The more generous three‐year statute of limitations in 29 
U.S.C. § 2617(c)(2) does not apply because Sampra has not of‐
fered evidence sufficient to support a finding that the depart‐
ment willfully violated her FMLA rights. The FMLA does not 
define the term “willful,” see § 2611, and the Supreme Court 
has  not  yet  defined  the  term  under  § 2617(c)(2).  But  in 
McLaughlin  v.  Richland  Shoe  Co.,  486  U.S.  128  (1988),  the  Su‐
preme  Court  explained  the  meaning  of  “willful”  under  the 
analogous statute of limitations in the Fair Labor Standards 
Act. McLaughlin held that to apply the three‐year limitations 
period  for  “willful”  violations  of  the  FLSA,  the  employer 
must  have  known  that,  or  shown  reckless  disregard  for 
whether, its conduct was prohibited by the statute. Id. at 133, 
135.  Distinguishing  “merely  negligent”  from  “willful,” 
McLaughlin observed that in common usage, “willful” is con‐


                                                 
      1  The  department  briefed  the  statute  of  limitations  in  its  summary 

judgment motion in the district court. In response, Sampra presented no 
evidence or argument supporting her allegations of willfulness. Sampra 
addressed the statute of limitations issue for the first time in her appellate 
reply brief. Because the district court did not rely on the statute of limita‐
tions defense, Sampra did not need to address it in her opening appellate 
brief.  But  the  department raised  the issue  properly  in  the  district court, 
and that was sufficient to require Sampra to offer any evidence she could 
to avoid the defense. On appeal, the department is entitled to defend the 
district  court’s  judgment  on  this  alternative  ground,  see  Luna  v.  United 
States, 454 F.3d 631, 635 (7th Cir. 2006), and Sampra was entitled to address 
the issue in her reply brief. We address the statute of limitations issue on 
the evidentiary record the parties built in the district court. 
No. 17‐2621                                                          7

sidered synonymous with words such as “voluntary,” “delib‐
erate,” and “intentional.” Id. at 133. McLaughlin expressly re‐
jected the Fifth Circuit’s test that had required the employer 
to know only that the FLSA “was in the picture” for the viola‐
tion to be considered “willful.” 486 U.S. at 132–33, 134 (“the 
Jiffy June standard of willfulness—a standard that merely re‐
quires that an employer knew that the FLSA ‘was in the pic‐
ture’—virtually  obliterates  any  distinction  between  willful 
and nonwillful violations”). 
    Other  circuits  have  held  that  the  McLaughlin  willfulness 
standard for FLSA claims applies as well to FMLA claims. See, 
e.g., Bass v. Potter, 522 F.3d 1098, 1103–04 (10th Cir. 2008); Hoff‐
man  v.  Professional  Med  Team,  394  F.3d  414,  417–18  (6th  Cir. 
2005); Porter v. New York University School of Law, 392 F.3d 530, 
531–32 (2d Cir. 2004); Hanger v. Lake County, 390 F.3d 579, 583 
(8th Cir. 2004); Hillstrom v. Best Western TLC Hotel, 354 F.3d 27, 
33 (1st Cir. 2003). We agree that the McLaughlin definition of 
“willful” under the FLSA applies to the FMLA’s use of “will‐
ful” in § 2617(c)(2). To benefit from the three‐year statute of 
limitations in § 2617(c)(2), a plaintiff must show that her em‐
ployer  either  knew  the  FMLA  prohibited  its  conduct  or 
showed reckless disregard for whether it did. McLaughlin, 486 
U.S. at 133.  
    Applying the McLaughlin standard here, Sampra has not 
offered evidence that would allow a reasonable trier of fact to 
find  that  Sibert  either  knew  his  conduct  would  violate  the 
FMLA  or  showed  reckless  disregard.  While  Sibert  concedes 
that he knew the FMLA was in the picture, McLaughlin shows 
that simple awareness that the FMLA “was in the picture” is 
not  sufficient  to  show  willfulness.  Id.  The  undisputed  evi‐
dence shows that Sibert believed he was complying with the 
8                                                        No. 17‐2621 

FMLA by restoring Sampra to the same job title she had held 
before her FMLA leave, and at the same pay. At worst, Sibert 
might  have  acted  negligently  when  he  failed  to  consult  the 
FMLA regulations; there is no evidence that, as required by 
the  McLaughlin  standard,  he  showed  reckless  disregard  for 
whether his conduct was prohibited by the FMLA. See, e.g., 
Deka,  140  F.  Supp.  3d  at  705  (finding  plausible  allegation  of 
willfulness  where  employee  with  serious  illness  was  termi‐
nated before going on FMLA leave and after employer repeat‐
edly scoffed at its  FMLA duties). We also cannot  ignore the 
fact that a United States District Judge agreed with Sibert that 
restoring  Sampra  to  her  prior  position,  job  description,  and 
salary as a field engineer did not violate her FMLA rights. Be‐
cause Sampra failed to offer evidence sufficient to rely on the 
three‐year limitation for willful violations, her FMLA interfer‐
ence claim is barred by the two‐year statute of limitations. 
     The judgment of the district court is  
                                                        AFFIRMED.